DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-4 and 7-10 are currently pending.

Election/Restrictions
3.	Applicant’s election without traverse of Group II, claims 7-10, a mixed extract of Brassicae semen, Adenophorae radix, and Lonicerae folium for species A and chronic obstructive pulmonary disease for species B in the reply filed on September 3, 2021 is acknowledged.
4.	Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
5.	Claims 7-10 are examined on the merits solely in regards to the elected species.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 10430908 – English translation submitted by applicant in IDS of 9/17/21) in view of Kwon (KR 10160045368 – English translation submitted by applicant in IDS of 9/15/20).
	Liu teaches a method for treating and preventing respiratory diseases caused by air pollution including emphysema by administering a composition comprising extracts from Brassicae semen and Adenophora roots (radix).  The extract is made using water (see paragraphs 2, 4, 10, 19, 23, and 30 of the translation).  Paragraph 3 of applicant’s specification defines 
	Kwon teaches a method for treating respiratory diseases associated with air pollution by administering a composition comprising an extract from Lonicera leaf and stems.  The extract is made by extracting with water, ethanol, methanol, butanol, isopropanol, petroleum ether, hexane, benzene, chloroform, methylene chloride, ether, ethyl acetate or acetone (see pages 1 and 3 of the translation).  Applicant’s specification defines Lonicerae folium as Lonicera leaf and stems (see paragraph 15).
Thus, it was known prior to the effective filing date of the invention that Lonicera folium extract was useful for treating respiratory diseases associated with air pollution.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. An artisan of ordinary skill would have a reasonable expectation that a combination of the three extracts would also be useful in creating compositions to treat respiratory diseases associated with air pollution including emphysema (chronic obstructive pulmonary disease).  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).


7.	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655